NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4039-19

RIM BAOUAB,

          Plaintiff-Appellant,

v.

2600 ASSOCIATION, INC.,
YAKNOW MANAGEMENT,
LLC, JOE WILLIAMS, FRAN
ARAGONA, STEVE
BOWMAN, MIKE CAMPBELL,
DANIEL LEVIN, and SHANTELL
MARTIN,

     Defendants-Respondents.
______________________________

                   Submitted December 15, 2021 – Decided December 28, 2021

                   Before Judges Whipple and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-3760-18.

                   Rim Baouab, appellant pro se.

                   Leary Bride Mergner & Bongiovanni, PA, attorneys for
                   respondents (Brian Peoples, on the brief).
PER CURIAM

      This case arises out of water infiltration from February to May 2018 into

a condominium unit (Unit 10E), owned by plaintiff Rim Baouab, that is located

on the top floor of The Hague Building in Jersey City. Plaintiff alleges that on

February 11, 2018, a Nor'easter hit the area, causing a flood of water that

infiltrated the roof of Unit 10E. Plaintiff also alleges second and third water

intrusions in Unit 10E in February or March and May 2018. Plaintiff claims the

water infiltration caused significant damage to the sheetrock, flooring, cabinets,

molding, appliances, and other items in the Unit 10E. Plaintiff brought this

action seeking damages for alleged negligence, breach of contract, and breach

of fiduciary duty against the homeowners' association, its members, the building

manager, and its sole member.

      Defendant 2600 Association, Inc. (the Association), is the condominium

owners' association charged with upkeep, maintenance, and care of The Hague

Building. Defendants Shantell Martin, Steve Bowman, Fran Aragona, Daniel

Levin, and Mike Campbell are members of the Board of Trustees of the

Association. Defendant Yaknow Management, LLC (Yaknow) was hired by the

Association to maintain, oversee, and administer the common areas of The

Hague Building.     Defendant Joe Williams was the managing member of


                                                                            A-4039-19
                                        2
Yaknow, which is no longer a registered business entity in New Jersey. There

is no evidence that Williams had any personal contractual relationship with the

Association.

      Plaintiff appeals from Law Division orders: (1) barring plaintiff's expert

report as a net opinion; (2) granting summary judgment to the trustees of the

homeowners' association; (3) granting summary judgment to Williams; (4)

dismissing plaintiff's claims for failure to substantiate her claims; and (5)

denying reconsideration.

      On May 30, 2018, plaintiff filed a pro se verified complaint in the

Chancery Division, alleging the following causes of action: (1) the right to

injunctive relief compelling defendants the Association and its trustees to

immediately repair the roof, among other immediate remedies (count one); (2)

breach of covenant requiring injunctive relief and compensatory damages with

respect to Unit 10E against the Association and its trustees for failing to repair,

inspect, and detect the condition of the flooded roof (count two); (3) breach of

covenant against the Association and its trustees; (4) breach of contract against

the Association (count four); (5) breach of fiduciary duty against the Association

and its trustees for failing to promptly repair the roof requiring injunctive relief

and compensatory damages (count five); and (6) negligence against the


                                                                              A-4039-19
                                         3
Association, its trustees, Yaknow, and Williams for failing to exercise ordinary

care in a reasonably safe and prudent manner by failing to inspect and repair the

roof.

        Plaintiff sought injunctive relief: (a) "temporarily, preliminarily and

permanently enjoining [the Association] and the Trustees from causing

additional water damage to Unit 10E"; (b) "compelling the Association and its

Trustees to repair the roof of The Hague Building and/or[] otherwise fix the

water leaking into Unit 10E within three days of the order"; (c) "for specific

performance of [the Association's] duties to repair and maintain the common

areas, including the roof as well as the structural elements and interior of Unit

10E that were damaged by water incursion within three days of the order"; and

(d) awarding plaintiff $25,000 "to cover the relocation, temporary housing costs

and storage fees for the tenant of Unit 10E while the repairs to that unit are

made."     Plaintiff also sought an award of compensatory damages, treble

damages, punitive damages, attorney's fees and disbursements, interest, and

costs of suit.

        The Chancery court issued an Order to Show Cause (OTSC) returnable

July 13, 2018, that required defendants to appear and show cause why the

injunctive relief sought by plaintiff should not be granted. On the return date of


                                                                            A-4039-19
                                        4
the OTSC, the Chancery court granted injunctive relief, ordering defendants to:

(1) submit to plaintiff's counsel the plan of a professional engineer regarding

roof repairs; (2) repair and remediate the roof leak of the roof of Unit 10E, and

if necessary, replace the roof; (3) submit conclusive evidence of remediations to

plaintiff's counsel; (4) have Unit 10E inspected by a licensed contractor and

professional engineer and provide a reasonable plan for repair and remediation

to plaintiff's counsel; (5) repair and remediate all damage to Unit 10E caused by

the water intrusions.

      On July 30, 2018, plaintiff requested entry of default against all

defendants. On August 1, 2018, the Chancery court ordered that default be

entered against defendants for failure to appear and scheduled a proof hearing

for September 21, 2018.

      On August 22, 2018, the Chancery court conducted a case management

conference and ordered: (1) default shall remain in place until further order; (2)

the proof hearing was adjourned until the October 23 trial date; (3) paper

discovery shall be answered by September 1; (4) plaintiff's expert reports shall

be served by September 21, and defendants' expert reports by October 21; (5)

fact witness depositions shall be completed by September 23 and expert




                                                                            A-4039-19
                                        5
depositions shall be completed by October 18; and (6) the parties shall confer

and schedule the inspection of the property by expert witnesses.

      On September 14, 2018, the Chancery court granted defendants' informal

request to vacate the default entered against the Association over plaintiff's

objection. Five days later, the Chancery court transferred the case to the Law

Division. The following month, plaintiff's counsel withdrew from representing

plaintiff, who proceeded without counsel thereafter.

      The trial was adjourned, and the parties engaged in discovery, which was

extended five times, ending on February 13, 2020. Plaintiff's motion to further

extend discovery was denied.

      In June 2019, Yaknow, Williams, and the trustees filed a motion to vacate

the default. The motion was granted.

      On November 20, 2019, plaintiff filed a motion to enforce litigant's rights.

On January 14, 2020, the court granted the motion in part, ordering: (1)

"[d]efendants to repair and remediate the leaking into Unit 10E from the roof

and other sources, including replacement of the roof"; (2) "[d]efendants to

submit conclusive evidence of remediation, including evidence of remediation

of the violations concerning Unit 10E noticed in the Jersey City Fire

Department's Notice of Violations dated May 22, 2018"; (3) permitting


                                                                            A-4039-19
                                        6
"inspection of Unit 10E by a licensed contractor and a professional engineer

within thirty (30) days"; (4) "[d]efendants to repair and remediate all damage to

Unit 10E caused by the incursion of water into the Unit"; and (5) "[d]efendants

to provide all known contact information for the owner of Unit 10C and for the

owner's insurance carrier." The court denied plaintiff's request for sanctions and

to compel service of a defense expert report before the discovery end date.

      On November 6, 2019, plaintiff's expert, Morse Associates, submitted its

expert report, which was updated in January and February 2020. The report

states that "[a]ll of the rooms in Unit 10E have been damaged by the water

intrusion," with some rooms worse than others. The report opines that there are

at least three or four areas "that have ongoing water intrusion that need to be

repaired before repairs to the walls and ceilings are made." It further opined

that all damaged areas were caused by the water intrusion, save for the damage

to the master bedroom closet, which was caused by a leaking shower in the

adjacent apartment.

      The report opined that the new roof system installed over the existing

membrane was improperly installed and needed to be remediated and inspected

on a semi-annual basis by a certified roofing contractor.




                                                                            A-4039-19
                                        7
      On February 14, 2020, defendants filed four dispositive motions to: (1)

grant summary judgment to the individual trustees; (2) grant summary judgment

to Williams; (3) bar plaintiff's expert opinion as a net opinion; and (4) dismiss

plaintiff's claims for failure to substantiate her damages. On April 30, 2020, the

court granted each motion, issuing four orders and a comprehensive eighteen-

page memorandum of decision.

      First, the court found summary judgment should be granted in favor of the

individual trustees. The court noted that the liability of the trustees is governed

by the Business Judgment Rule (BJR), which limits liability to proven fraud,

self-dealing, or unconscionable behavior. The court found plaintiff did not

present any evidence of such conduct. The court explained:

            Plaintiff argues that the mere fact that her Unit has
            suffered water damage is prima facie evidence that the
            Board abused its authority, meriting piercing the
            corporate veil and holding the individual members
            personally liable.     The court disagrees. Though
            negligence by the condominium association may be a
            question of fact for the jury, the individual board
            members may be liable only upon a showing of fraud,
            self-dealing, or unconscionable behavior, which are
            questions of law reserved for the court. See Paplexiou
            v. Tower W. Condo., 167 N.J. Super. 516, 527 (Ch.
            Div. 1979). The BJR presents a lenient standard of
            conduct: a board need only have acted reasonably in
            exercising its business judgment. There is no evidence
            that the Board members engaged in fraud, self-dealing,
            or unconscionable conduct. The Affidavit of Stephen

                                                                             A-4039-19
                                        8
M. Lattanzio, P.E., asserts that a roof membrane does
not qualify as roof replacement under the 2018
International Building Code Section 1511.3 and states
that prior expert reports commissioned by [d]efendants
in 2000, 2007, and 2014 opine that the roof required
replacement and maintenance of the drainage system,
to be initiated in 2015. He also states that [d]efendants
did not provide any evidence supporting their decision
to install the membrane instead of replacing the roof
according to the 2018 International Building Code; that
they have not provided any evidence of the standard of
care prescribed publications of the National Roofing
Contractors' Association in maintaining and repairing
the roof and drainage system or its masonry; and that
[d]efendants have not provided any evidence of
remedial measures taken other than installing the roof
membrane. Though this court also expressed doubt in
its Addendum to Order dated January 14, 2020
concerning the adequacy of the Nu-Tek membrane as a
long-term remedy and enforced the Chancery
Division’s order directing [d]efendants to replace the
roof, it is [p]laintiff's burden to show that Defendants
violated the BJR, not [d]efendants' burden to show
compliance. At best, [d]efendants' use of the Nu-Tek
membrane and other actions taken by the Board could
be considered a practical business judgment and at
worst, bad judgment. But courts will not second-guess
the actions of directors unless it appears that they are
the result of fraud, dishonesty or incompetence,"
[Paplexiou, 167 N.J. Super. at 527,] and "[b]ad
judgment, without bad faith, does not ordinarily make
officers individually liable." Alloco v. Ocean Beach &
Bay Club, 456 N.J. Super. 124, 140 (App. Div. 2018)
(quoting Maul v. Kirkman, 270 N.J. Super. 596, 614
(App. Div. 1994)). The court therefore does not find
that [d]efendants' actions warrant piercing the
corporate veil . . . .


                                                            A-4039-19
                           9
      As for Williams, the court found that plaintiff proffered no evidence of

fraudulent conduct by Williams that would warrant piercing the corporate veil

to impose liability against Williams personally.

            Plaintiff's bare assertion that Mr. Williams owed an
            affirmative duty above and beyond his capacity as an
            employee of Yaknow Management because he was
            responsible for reporting issues on the property
            concerning the common elements is insufficient to
            support piercing the corporate veil. The [Association]
            had a contract with Yaknow Management, LLC, not
            with Mr. Williams individually. The law of this State
            is clear that, short of a showing of fraudulent conduct,
            the corporate veil shall not be pierced to hold an
            individual member of an LLC liable for the company's
            actions.

      Next, the court found plaintiff's expert report by Morse Associates was

admissible "regarding the causes of water damage to [p]laintiff's unit," but an

inadmissible net opinion regarding estimated damages. The court stated that

while "[a]n injured party may seek actual damages . . . 'that are real and

substantial as opposed to speculative[,]' [d]amages must be proven with

reasonable certainty." (Citations omitted). The court explained:

                  Here, the court finds that [p]laintiff's expert
            report constitutes an inadmissible net opinion with
            respect to [p]laintiff's damages. . . . As the report is
            based on numerous prior expert reports and other
            sources, including the manufacturer's manual for the
            roof membrane and site inspections by Morse
            Associates, the court finds that the report's conclusions

                                                                         A-4039-19
                                      10
           regarding the causes of water damage to [p]laintiff's
           unit do not constitute an inadmissible net opinion.

                  The damages estimate section of the Morse report
           consists of quotes from three different contractors
           listing the cost of services each would perform, the sum
           of which was either $74,215.18 or $82,715.18,
           depending on modifications to the work performed. A
           painting company provided a description of the work to
           be performed which was estimated to cost $19,688.31
           or $28,188.31 if [p]laintiff also had work performed on
           her kitchen cabinets. A plaster repair company listed
           the work to be performed at an estimated cost of
           $16,526.87. And a construction company estimated
           that the cost of repair to the ceiling, walls, and water
           damage would be $38,000. Morse Associates provided
           each contractor with a scope of work and notes in its
           report that it intended to amend the report once it
           received documents related to roofing bids, which it
           apparently never received. It is unclear whether the
           other estimates are based on photos or verbal or written
           representations of the unit's condition provided by
           Morse Associates. It is also unclear if these numbers
           represent an average cost or are industry outliers, and
           no unit or labor costs were included. The court
           therefore finds that these unsubstantiated estimates
           constitute an inadmissible net opinion.

     Finally, the court found plaintiff failed to substantiate her alleged

damages. The court reasoned:

           [Plaintiff] seeks as damages, inter alia, attorney's fees
           incurred prior to becoming self-represented, court
           filing fees, the cost of conducting or attending
           depositions, fact witness research, international travel,
           expert fees, unpaid rent which she would have received
           from [her tenant], childcare, and credit card interest

                                                                       A-4039-19
                                     11
            charges. Plaintiff also anticipates damages for having
            to hire an electrician to investigate and repair any
            corroded circuitry. She also listed mediation and
            international tax planning fees as prospective, presently
            uncalculated costs and seeks pre-and-post judgment
            interest and treble and punitive damages. Plaintiff did
            not attach invoices from her attorney prior to becoming
            self-represented; nor did she include receipts for her
            other itemized expenses.        Plaintiff stated in her
            opposition papers that documentation substantiating
            her damages would be provided when discovery was
            over, that is, when [d]efendants served their
            outstanding discovery. But, as noted above, discovery
            has been five times in this case, the discovery end date
            has passed, and the Presiding Judge of the Civil
            Division denied [p]laintiff's latest motion to extend
            discovery.

                  ....

            The transcript of the hearing for injunctive relief before
            [the Chancery judge] indicates that the [d]efendants and
            the [c]ourt agreed that the roof required repair and that
            plaintiff had been injured. But if [p]laintiff is unable to
            substantiate her damages so that a jury can ascertain the
            actual extent of her injury, then she is necessarily
            precluded from obtaining relief despite the injunction
            issued by the Chancery court.

The court granted the dispositive motions and dismissed plaintiff's complaint

with prejudice but did not preclude plaintiff from seeking further relief in

Chancery.




                                                                          A-4039-19
                                       12
     Plaintiff moved for reconsideration and clarification of the order barring

plaintiff's expert. On June 12, 2020, the court issued an oral decision and

accompanying order denying the motion. This appeal followed.

     Plaintiff raises the following points for our consideration:

           POINT I

           THE COURT ABUSED ITS DISCRETION BY
           GRANTING SUMMARY JUDGMENT IN FAVOR
           OF INDIVIDUAL TRUSTEES AND BUILDING
           MANAGER WILLIAMS BECAUSE DEFENDANTS
           BREACHED THEIR DUTY OF CARE, COVENANT
           AND FIDUCIARY DUTY TO PLAINTIFF AS AN
           ASSOCIATION MEMBER AND INVESTMENT
           PROPERTY OWNER.

           POINT II

           IN MATTERS OF PUBLIC HEALTH AND SAFETY,
           THE   COURT    ERRED   BY   CONCLUDING
           TRUSTEES' ACTIONS MUST BE GOVERNED BY
           THE BUSINESS JUDGMENT RULE ("BJR")[,]
           FAILED TO APPLY THE REASONABLENESS
           STANDARD AND IGNORED THAT TRUSTEES
           ACTED REPEATEDLY IN A         PALPABLY
           UNREASONABLE MANNER.

           POINT III

           THE COURT ABUSED ITS DISCRETION BY
           GRANTING DEFENDANTS' MOTION TO BAR
           PLAINTIFF'S EXPERT REPORT AND MOTION
           FOR SUMMARY JUDGMENT, ESSENTIALLY
           DISMISSING PLAINTIFF'S CASE FOR FAILURE
           TO SUBSTANTIATE DAMAGES.

                                                                         A-4039-19
                                      13
            POINT IV

            THE COURT ABUSED ITS DISCRETION BY
            DENYING       PLAINITFF'S MOTION FOR
            RECONSIDERATION OF THE ORDERS DATED
            APRIL 30, 2020.

      We find no merit in any of these arguments and affirm each of the

dispositive orders entered in favor of defendants and the denial of

reconsideration.

      We apply the same standard as the trial court in our review of summary

judgment determinations. Lee v. Brown, 232 N.J. 114, 126 (2018). "Summary

judgment is appropriate 'when no genuine issue of material fact is at issue and

the moving party is entitled to a judgment as a matter of law.'" Ibid. (quoting

Steinberg v. Sahara Sam's Oasis, LLC, 226 N.J. 344, 366 (2016)). We conduct

a de novo review of the court's determination of legal issues, Ross v. Lowitz,

222 N.J. 494, 504 (2015), and "its 'application of legal principles to such factual

findings.'" Lee, 232 N.J. at 127 (quoting State v. Nantambu, 221 N.J. 390, 404

(2015)).

      Under Rule 4:46-2(c), summary judgment is granted "if the pleadings,

depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact


                                                                             A-4039-19
                                       14
challenged and that the moving party is entitled to a judgment or order as a

matter of law." In applying the standard to our review of a summary judgment

determination, we "must view the facts in the light most favorable to the non -

moving party." Bauer v. Nesbitt, 198 N.J. 601, 604 n.1 (2009); see also Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).

      We first address the principles of liability that apply to trustees of a

condominium association. Plaintiff named five trustees of the Association as

defendants. The law is well-settled that the business judgment rule applies

condominium associations and their trustees.

                   The business judgment rule applies to 'common
            interest communities' such as the Club. Comm. for a
            Better Twin Rivers v. Twin Rivers Homeowners' Ass'n,
            192 N.J. 344, 369 (2007). Courts have "uniformly
            invoked the business judgment rule in cases involving
            homeowners' associations," because "a homeowners'
            association's governing body has 'a fiduciary
            relationship to the unit owners, comparable to the
            obligation that a board of directors of a corporation
            owes to its stockholders.'" Ibid. (quoting Siller v. Hartz
            Mountain Assocs., 93 N.J. 370, 382 (1983)). Similarly,
            "decisions made by a condominium association board
            should be reviewed by a court using the same business
            judgment rule which governs the decisions made by
            other types of corporate directors."          Walker v.
            Briarwood Condo. Ass'n, 274 N.J. Super. 422, 426
            (App. Div. 1994).

            [Alloco v. Ocean Beach & Bay Club, 456 N.J. Super.
            124, 134-35 (App. Div. 2018).]

                                                                          A-4039-19
                                       15
      As our Supreme Court has explained:

            The business judgment rule has its roots in corporate
            law as a means of shielding internal business decisions
            from second-guessing by the courts. Under the rule,
            when business judgments are made in good faith based
            on reasonable business knowledge, the decision makers
            are immune from liability from actions brought by
            others who have an interest in the business entity. The
            business judgment rule generally asks (1) whether the
            actions were authorized by statute or by charter, and if
            so, (2) whether the action is fraudulent, self-dealing or
            unconscionable.

            [Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150,
            175 (2011) (quoting Green Party v. Hartz Mountain
            Indus., 164 N.J. 127, 147-48 (2000)).]

      To "promote and protect the full and free exercise of the power of

management given to the directors," the second prong of the business judgment

rule "protects a board of directors from being questioned or second-guessed on

conduct of corporate affairs, except in instances of fraud, self-dealing, or

unconscionable conduct." In re PSE&G S'holder Litig., 173 N.J. 258, 276-77

(2002) (quoting Maul v. Kirkman, 270 N.J. Super. 596, 614 (App. Div. 1994)).

This principle applies with equal force to the trustees of a homeowner's

association. Siller, 93 N.J. at 382.




                                                                        A-4039-19
                                       16
      "The business judgment rule creates 'a rebuttable presumption' that the

actions of a Board are valid." Alloco, 456 N.J. Super. at 136 (quoting PSE&G

S'holder Litig., 173 N.J. at 277).

            It places an initial burden on the person who challenges
            a corporate decision to demonstrate the decision-
            maker's "self-dealing or other disabling factor." If a
            challenger sustains that initial burden, then the
            "presumption of the rule is rebutted, and the burden of
            proof shifts to the defendant or defendants to show that
            the transaction was, in fact, fair to the corporation."

            [Ibid. (quoting PSE&G S'holder Litig., 173 N.J. at 277)
            (citations omitted).]

      The evidence proffered by plaintiff was insufficient to rebut the

presumption of validity and satisfy her initial burden of showing the Trustees'

actions were fraudulent, self-dealing, or unconscionable. Plaintiff points to no

facts to establish the trustees engaged in fraud, self-dealing, or unconscionable

conduct. Indeed, plaintiff did not claim fraud or unconscionability and did not

allege a cause of action under the Consumer Fraud Act (CFA), N.J.S.A. 56:8-1

to -20. Instead, plaintiff simply refers to bad faith and bad judgment without

specifying the underlying facts supported by citations to the record.

      Nor does the record support any claim that the Association or its trustees

engaged in self-dealing or unconscionable conduct. Upon learning in February

2018 of water infiltration into Unit 10E, the Association had the roof inspected.

                                                                           A-4039-19
                                      17
Based on the results of that inspection, the Association had an aluminum roof

coating installed above the leaking area of the roof in March 2018.         The

Association then retained Fania Roofing, who found two cuts in the roof and a

blister in the membrane in the area that was leaking. Fania Roofing treated the

blister and repaired the cuts. Fania Roofing subsequently determined that the

roof needed to be replaced.     The Association retained Frank Pelligrino to

produce drawings and specifications for the roof replacement. It then solicited

three bids for the job and hired Nu-Tek Roofing Systems, Inc. to replace the

roof. In the February 2020 update to the report of Morse Associates, plaintiff's

own expert acknowledged that the new roof would continue to have "watertight

integrity" with regular inspections by a certified roofing contractor. "[T]he

business judgment rule does not require [the trustees] to be construction

experts." Alloco, 456 N.J. Super. at 141.

      A condominium association "is a representative body that acts on behalf

of the unit owners. Its powers derive from its by-laws, the master deed, and

applicable statutory provisions." Thanasoulis v. Winston Towers 200 Ass'n, 110

N.J. 650, 656 (1988). "The most significant responsibility of a condominium

association is the management and maintenance of the common areas of the

condominium complex."      Id. at 656-57; see also N.J.S.A. 46:8B-12 ("The


                                                                          A-4039-19
                                      18
association . . . is responsible for the administration and management of the

condominium and condominium property . . . ."). "The [A]ssociation, acting

through its officers or governing board, shall be responsible for the

performance" of certain duties, including "[t]he maintenance, repair,

replacement, cleaning and sanitation of the common elements." N.J.S.A. 46:8B-

14(a) (emphasis added). "Whether or not incorporated, the association shall be

an entity which shall act through its officers and may enter into contracts, bring

suit and be sued." N.J.S.A. 46:8B-15(a) (emphasis added).

      Regarding maintenance and repair, the Association acts through its Board

of Trustees.   N.J.S.A. 46:8B-14.     Our courts have "uniformly invoked the

business judgment rule in cases involving homeowners' associations." Twin

Rivers, 192 N.J. at 369. This is because "a homeowners' association 'has a

fiduciary relationship to the unit owners, comparable to the obligation that a

board of directors of a corporation owes to its stockholders.'" Ibid. (quoting

Siller, 93 N.J. at 382).     "Similarly, 'decisions made by a condominium

association board should be reviewed by a court using the same business

judgment rule which governs the decisions made by other types of corporate

directors.'" Alloco, 456 N.J. Super. at 134-35 (quoting Walker v. Briarwood

Condo. Ass'n, 274 N.J. Super. 422, 426 (App. Div. 1994)).


                                                                            A-4039-19
                                       19
      Defendants Aragona, Bowman, Campbell, Levin, and Martin were sued

in their official capacity as trustees of the Association. Noticeably absent from

the complaint is any allegation that the named trustees are liable to plaintiff in

for actions or omissions in their individual capacity. Therefore, for the same

reasons that the trustees are not liable under the business judgment rule, the

Association is likewise not liable. Id. at 134-41 (affirming the grant of summary

judgment to a common interest community, which was a not-for-profit

corporation, because the decision-making of the members of its Board of

Directors was protected under the business judgment rule).

      For these reasons, summary judgment was properly granted to the

Association and its trustees.

      We next address the principles governing liability of the managing

member of a limited liability company (LLC). Yaknow is an LLC registered to

do business in New Jersey. Beginning in June 2012, the Association retained

Yaknow to serve as the building manager for The Hague Building. Yaknow

oversaw the day-to-day operation of the Association and the building complex.

      Williams is the managing member of Yaknow. Although Williams signed

the agreement for management services on behalf of Yaknow, Williams had no

independent contractual relationship with the Association. Absent personally


                                                                            A-4039-19
                                       20
engaging in fraudulent conduct, a member of an LLC is not personally liable for

the debts, obligations, or liabilities of an LLC. N.J.S.A. 42:2C-30(a)(2). There

is no evidence in the record that Williams engaged in such conduct. Plaintiff

bore the burden of proving that the corporate form should be disregarded by

piercing the corporate veil.    Richard A. Pulaski Constr. Co. v. Air Frame

Hangers, Inc., 195 N.J. 457, 472 (2008).      She did not satisfy that burden.

Accordingly, summary judgment was properly granted to Williams.

      The trial court barred the damages estimate section of plaintiff's expert

report and testimony as a net opinion. We review evidentiary decisions "under

the abuse of discretion standard because . . . the decision to admit or exclude

evidence is one firmly entrusted to the trial court's discretion." Rodriguez v.

Wal-Mart Stores, 237 N.J. 36, 57 (2019) (quoting Est. of Hanges v. Metro. Prop.

& Cas. Ins. Co., 202 N.J. 369, 383-84 (2010)). "Thus, we will reverse an

evidentiary ruling only if it 'was so wide off the mark that a manifest denial of

justice resulted.'"   Griffin v. City of E. Orange, 225 N.J. 400, 413 (2016)

(quoting Green v. N.J. Mfrs. Ins. Co., 160 N.J. 480, 492 (1999)).

      The admissibility of expert opinion is guided by N.J.R.E. 702 and 703 and

the net opinion rule. N.J.R.E. 702 provides: "If scientific, technical, or other

specialized knowledge will assist the trier of fact to understand the evidence or


                                                                           A-4039-19
                                      21
to determine a fact in issue, a witness qualified as an expert by knowledge, skill,

experience, training, or education may testify thereto in the form of an opinion

or otherwise." In turn, N.J.R.E. 703 contemplates that an expert's opinion must

be founded on "facts or data." Hisenaj v. Kuehner, 194 N.J. 6, 24 (2008); accord

Biunno, Weissbard & Zegas, Current N.J. Rules of Evidence, cmt. 3 on N.J.R.E.

703 (2021-22).

      In Davis v. Brickman Landscaping, Ltd., 219 N.J. 395 (2014), the Court

recently elaborated on the parameters of the net opinion rule and the factors to

be employed when applying it.

                   An expert may not provide an opinion at trial that
            constitutes "mere net opinion." Pomerantz Paper Corp.
            v. New Cmty. Corp., 207 N.J. 344, 372 (2011). The
            rule prohibiting net opinions is a corollary of New
            Jersey Rule of Evidence 703, State v. Townsend, 186
            N.J. 473, 494 (2006), which provides that an expert’s
            testimony "may be based on facts or data derived from
            (1) the expert’s personal observations, or (2) evidence
            admitted at the trial, or (3) data relied upon by the
            expert which is not necessarily admissible in evidence
            but which is the type of data normally relied upon by
            experts in forming opinions on the same subject,"
            Weisbsbard & Zegas, Current N.J. Rules of Evidence,
            cmt. 1 on N.J.R.E. 703 (2014). Thus, the net opinion
            rule can be considered a "restatement of the established
            rule that an expert's bare conclusions, unsupported by
            factual evidence, [are] inadmissible." Buckelew [v.
            Grossbard, 87 N.J. 512, 524 (1981)].



                                                                             A-4039-19
                                       22
                   The net opinion rule "requires that the expert
            'give the why and wherefore' that supports the opinion,
            'rather than a mere conclusion.'" Pomerantz Paper
            Corp., 207 N.J. at 372 (quoting Polzo v. Cnty. of Essex,
            196 N.J. 569, 583 (2008)). For example, "a trial court
            may not rely on expert testimony that lacks an
            appropriate factual foundation and fails to establish the
            existence of any standard about which the expert
            testified." Id. at 373. Therefore, an expert offers an
            inadmissible net opinion if he or she "cannot offer
            objective support for his or her opinions, but testifies
            only to a view about a standard that is 'personal.'" Ibid.

            [Id. at 410.]

      "Expert testimony should not be received if it appears the witness is not

in possession of such facts as will enable him to express a reasonably accurate

conclusion as distinguished from a mere guess or conjecture." Vuocolo v.

Diamond Shamrock Chems. Co., 240 N.J. Super. 289, 299 (App. Div. 1990).

An expert opinion on the quantum of estimated damages that is not based on

"supporting data or facts" is an inadmissible net opinion.        Brach, Eichler,

Rosenberg & Gladstone, P.C. v. Ezekwo, 345 N.J. Super. 1, 11 (App. Div. 2001).

      Here, the trial court found that damage estimates contained in the Morse

Associates report were an unsubstantiated net opinion. The court observed:

            Morse Associates provided each contractor with a
            scope of work and notes in its report that it intended to
            amend the report once it received documents related to
            roofing bids, which it apparently never received. It is
            unclear whether the other estimates are based on photos

                                                                           A-4039-19
                                       23
            or verbal or written representations of the unit's
            condition provided by Morse Associates. It is also
            unclear if these numbers represent an average cost or
            are industry outliers, and no unit or labor costs were
            included.

We agree. The damage estimates were not supported by adequate facts or other

data and were thereby inadmissible net opinions. We discern no abuse of

discretion in barring the damage estimates.

      The trial court dismissed all of plaintiff's claims with prejudice, findi ng

she failed to substantiate the damages she allegedly incurred and projected. We

agree. "It is fundamental that a plaintiff must 'prove damages with such certainty

as the nature of the case may permit, laying a foundation which will enable the

trier of the facts to make a fair and reasonable estimate.'" Kelly v. Berlin, 300

N.J. Super. 256, 268 (App. Div. 1997) (quoting Lane v. Oil Delivery, Inc., 216

N.J. Super. 423, 420 (App. Div. 1987)). "Conjecture and speculation cannot be

used as a basis for damages." Brach, Eichler, 345 N.J. Super. at 11 (citing

Lesniak v. Cnty. of Bergen, 117 N.J. 12, 21 (1989)). "Thus, in general, '[a] jury

should not be allowed to speculate without the aid of expert testimony in an area

where laypersons could not be expected to have sufficient knowledge or

experience.'" Kelly, 300 N.J. Super. at 268 (quoting Biunno, Current N.J. Rules

of Evidence, cmt. 2 on N.J.R.E. 702 (1996-97)).


                                                                            A-4039-19
                                       24
      Here, the cost of remedying the damages caused by the water infiltration

is beyond the knowledge and experience of the average juror. Without expert

testimony, the jury would be left to speculate as to the costs of repair. Expert

testimony was necessary to determine the quantum of damages incurred by

plaintiff as a result of the water infiltration. Absent admissible expert testimony,

plaintiff cannot adequately prove the damages she suffered.

      Notably, the damage claims included attorney's fees, the cost of

conducting or attending depositions, fact witness research, international travel,

expert fees, unpaid rent which she would have received, childcare expenses, and

credit card interest charges.     Plaintiff projected the expense of hiring an

electrician to investigate and repair any corroded circuitry.      She also listed

mediation and international tax planning fees as prospective, presently

uncalculated costs and sought pre-and-post judgment interest, treble damages,

and punitive damages.

      Plaintiff did not substantiate those expenses. As noted by the trial court,

"[p]laintiff did not attach invoices from her attorney prior to becoming self -

represented; nor did she include receipts for her other itemized expenses."

Instead, her opposing papers stated that documentation substantiating her

damages would be provided when discovery was concluded.               However, as


                                                                              A-4039-19
                                        25
further noted by the trial court, "discovery ha[d] been extended five times in this

case, the discovery end date ha[d] passed," and the Presiding Judge denied

plaintiff's motion to reopen and extend discovery. Plaintiff did not appeal that

order.

         Now, on appeal, plaintiff has submitted voluminous additional documents

that are not part of the motion record. "[A]ppellate courts will not ordinarily

consider evidentiary material which is not in the record below by way of

adduced proof, judicially noticeable facts, stipulation, admission or a recorded

proffer of excluded evidence." Pressler & Verniero, Current N.J. Court Rules,

cmt. 1 on R. 2:5-4(a) (2022); see also Townsend v. Pierre, 221 N.J. 36, 45 n.2

(2015) ("We do not consider other deposition testimony that was not presented

to the trial court and that was submitted by the parties for the first time on

appeal."); Tremonte v. Jersey Plastic Molders, Inc., 190 N.J. Super. 597, 601 n.1

(App. Div. 1983) (noting that in the absence of a motion to supplement the

record, submission of a document that was not part of the record below "was a

gross violation of appellate practices and rules"). Plaintiff was not granted leave

to expand the record. We decline to consider these documents that were not

presented to the trial court.




                                                                             A-4039-19
                                       26
      More fundamentally, several aspects of the damages sought by plaintiff

are not recoverable. "New Jersey courts historically follow the 'American Rule,'

which provides that litigants must bear the cost of their own attorneys' fees . . .

except[] in eight enumerated circumstances." Innes v. Marzano-Lesnevich, 224

N.J. 584, 592 (2016) (citations omitted).    Attorney's fees are not recoverable

except when authorized by statute, court rule, or contract. Id. at 593 (citing In

re Est. of Vayda, 184 N.J. 115, 121 (2005)); R. 4:42-9(a). No such basis is

present in this case. Similarly, deposition costs are not ordinarily recoverable

as part of the taxed costs. Smith v. Jersey Cent. Power & Light Co., 421 N.J.

Super. 374, 388 (App. Div. 2011). Likewise, expert fees are not ordinarily

recoverable as part of the taxed costs. Buccinna v. Micheletti, 311 N.J. Super.

557, 565-66 (App. Div. 1998). Expenses incurred for international travel and

fact witness research are also not recoverable as part of the taxed costs.

      Finally, we address plaintiff's challenge of the denial of her motion for

reconsideration.   For the reasons we have already expressed, defendant's

argument lacks sufficient merit to warrant extended discussion.          R. 2:11-

3(e)(1)(E).

      Reconsideration is appropriate when the movant demonstrates that the

court overlooked material facts in the record or erred by ignoring or misapplying


                                                                             A-4039-19
                                       27
to controlling decisions. R. 4:49-2. "The rule applies when the court's decision

represents a clear abuse of discretion based on plainly incorrect reasoning or

failure to consider evidence or a good reason for the court to consider new

information." Pressler & Verniero, cmt. 2 on R. 4:49-2 (citing Kornbleuth v.

Westover, 241 N.J. 289, 301-02 (2020)).       Motions for reconsideration are

addressed to the motion judge's sound discretion. Hinton v. Meyers, 416 N.J.

Super. 141, 148 (App. Div. 2010). We review the denial of a motion for

reconsideration for clear abuse of discretion.    Pitney Bowes Bank v. ABC

Caging Fulfillment, 440 N.J. Super. 378, 382 (App. Div. 2015). We discern no

such abuse of discretion.    Plaintiff has not demonstrated that the grant of

summary judgment to defendants, barring of plaintiff's expert, and dismissal of

the complaint was based on plainly incorrect reasoning or that the court

overlooked relevant evidence or controlling decisions that compel a different

outcome. See Cummings v. Bahr, 295 N.J. Super. 374, 384-85 (App. Div. 1986).

      Any issues raised but not otherwise addressed were found to lack

sufficient merit to warrant discussion in our opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-4039-19
                                      28